NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Argued January 4, 2016 
                                   Decided July 8, 2016 
                                               
                                           Before 
 
                      WILLIAM J. BAUER, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐2161 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 13 CR 174 
MARSHALL PAYNE,                                     
      Defendant‐Appellant.                        Sharon Johnson Coleman, 
                                                  Judge. 
 
                                         O R D E R 
                                                
       In November 2012, law‐enforcement officials arrested Marshall Payne (Marshall) 
and found two handguns in his car. Because Marshall had previously been convicted of 
a crime punishable by a term of imprisonment exceeding one year, he was charged with 
knowingly  possessing  the  handguns  in  violation  of  18  U.S.C.  §  922(g)(1).  Marshall 
moved to suppress evidence relating to the discovery of the handguns, but the district 
court denied the motion. Marshall challenges this denial on appeal on the ground that 
the  police  lacked  probable  cause  to  arrest  him.  We  find,  however,  that  the  police 
reasonably  believed  that  a  crime  was  afoot,  based  on  information  they  had  gathered 
during their investigation and on seeing Marshall run away from them shortly after he 
No. 15‐2161                                                                                      Page 2 
 
noticed them. We also reject Marshall’s argument that the police lacked probable cause 
to  search  his  car  after  arresting  him,  since  his  flight  from  officers  and  his  inculpatory 
post‐arrest statements indicated that his car contained contraband. Marshall insists that 
these  statements  are  inadmissible  but  we  disagree:  they  were  made  voluntarily  and 
without  prompting  by  police.  So  we  affirm  the  district  court’s  denial  of  Marshall’s 
motion to suppress. 

                                     I.    BACKGROUND 

        The facts are largely undisputed. In 2012, the U.S. Drug Enforcement Agency and 
the Chicago Police Department (CPD) conducted a joint investigation of drug‐trafficking 
activities in the Chicago area. Marshall and his brother Dwayne Payne (Dwayne) were 
two of the investigation’s many targets. As part of the investigation, CPD obtained court 
authorization to tap various telephones being used by Dwayne and other targets. 

        On the evening of November 26, 2012, law enforcement agents intercepted three 
calls between Dwayne and a number that agents later matched with Marshall. At 7:45 
p.m.,  the  brothers discussed attending  an  outdoor  memorial service  later  that  evening 
during  which  Marshall  could  drop  off  guns  with  Dwayne.  Twenty  minutes  later, 
Marshall  called  Dwayne  to  note  that  the  guns  were in  a  car  near  the  service,  and  that 
Dwayne should call him when Dwayne arrived. Several minutes later, Marshall called 
again to alert Dwayne that a rival gang member was driving through the area, and to tell 
him that the guns were hidden under some “costumes” in the car. 

        Shortly after the third call ended, a team of five CPD officers drove to Marshall’s 
location. Upon arrival, Officers John Dolan and Jorge Lopez saw Marshall standing near 
a parked Chrysler 300. Officer Dolan recognized Marshall from a set of photographs the 
investigative team had collected, and knew that Marshall drove a Chrysler based on an 
earlier  intercepted  phone  call  between  Marshall  and  Dwayne.  Next  to  arrive  were 
Officers  Edward  Zablocki  and  Herb  Bettencourt.  Officer  Zablocki  ran  the  Chrysler’s 
license plates and discovered that they were registered to Marshall.   

       The officers then saw Marshall reenter the Chrysler and reach toward the back of 
the car. Shortly thereafter, Marshall left the Chrysler, locked it with a key fob, and ran 
away, prompting Officer Bettencourt to pursue him on foot. Marshall threw the key fob 
onto the roof of a CVS Pharmacy before the officers apprehended him. While Marshall 
was  being  handcuffed  and  taken  into  custody,  Officer  Zablocki  informed  the  other 
officers via handheld radio that there appeared to be children’s costumes in the back seat 
of the Chrysler. According to Officer Dolan, Marshall admitted without any prompting 
No. 15‐2161                                                                            Page 3 
 
by officers that there were two guns in the back of the Chrysler and offered to give them 
to the officers in exchange for being set free. (Marshall disputes this point.) Marshall was 
placed into the back of a squad car and given a Miranda warning. According to Officer 
Dolan, Marshall then consented to a search of the Chrysler but asked that the car first be 
taken to the police station. (Marshall disputes this, too.) The officers ultimately retrieved 
the  key  fob,  opened  the  car,  and  discovered  the  guns  underneath  the  costumes.  The 
Chrysler was transported to a nearby police station and searched.   

       Marshall  received  a  second  Miranda  warning  after  arriving  to  the  station  and 
before further questioning began. He then provided information about why he had the 
guns and from whom he had gotten them. He was later charged with violating 18 U.S.C. 
§ 922(g)(1), which prohibits felons from knowingly possessing firearms.   

        Marshall  initially  pled  not  guilty  and  filed  a  motion  to  suppress  his  post‐arrest 
statements  and  the  evidence  recovered  during  the  search  of  his  car.  In  the  motion,  he 
claimed that the officers lacked probable cause to arrest him and to search his car, and 
that  his  statements  to  officers  were  inadmissible  because  he  had  not  received  timely 
Miranda warnings from police. An evidentiary hearing was held during which Officers 
Dolan and Zablocki testified. Following the hearing, the district court rejected Marshall’s 
arguments  and  denied  the  motion.  Marshall  then  entered  a  conditional  plea  of 
guilty—reserving  his  right  to  appeal  the  denial  of  the  motion—and  was  sentenced  to 
eighty‐eight months in prison and two years of supervised release. This appeal followed. 

                                       II.    ANALYSIS 

        When  reviewing  a  district  court’s  ruling  on  a  motion  to  suppress,  we  review 
questions  of  fact  for  clear  error  and  questions  of  law  such  as  probable  cause  de  novo. 
United States v. Uribe, 709 F.3d 646, 649 (7th Cir. 2013). We give substantial deference to 
the  district  court’s  determinations  of  witness  credibility.  United States v. Gonzalez‐Ruiz, 
794 F.3d 832, 835 (7th Cir. 2015). 

       A.      Officers Had Probable Cause to Arrest Marshall 

       In  order  to  make  a  lawful  arrest  without  a  valid  arrest  warrant,  a  police  officer 
must  have probable  cause  to  believe  that  a  crime  has been  committed.  United States v. 
Daniels, 803 F.3d 335, 354 (7th Cir. 2015). Probable cause exists when the totality of the 
facts  and  circumstances  within  the  officer’s  knowledge  supports  an  objectively 
reasonable  belief  that  the  suspect  has  committed  an  offense.  Id.  A  finding  of  probable 
cause does not require “evidence sufficient to support a conviction, nor even evidence 
No. 15‐2161                                                                           Page 4 
 
demonstrating that it is more likely than not that the suspect committed a crime.” United 
States v. Sawyer, 224 F.3d 675, 679 (7th Cir. 2000). Rather, the evidence need only “reveal[] 
a probability or substantial chance of criminal activity on the suspect’s part.” Id. 

        Here, the officers clearly had probable cause to arrest Marshall. The November 26 
calls  that  CPD  intercepted  described  a  proposed  firearm  exchange  at  the  exact 
intersection  where  police  later  found  Marshall.  At  the  scene,  the  officers  recognized 
Marshall  from  photos  collected  in  the  course  of  the  joint  investigation  and  saw  him 
standing next to a Chrysler—a car they knew he owned based on other intercepted calls 
and a contemporaneous registration check of the Chrysler plates. The officers also saw 
Marshall reach into the back of the Chrysler shortly before he locked the car, ran away 
from  it,  and  threw  the  key  fob  onto  the  roof  of  the  CVS.  These  facts  gave  the  officers 
ample grounds for believing that Marshall was unlawfully in possession of firearms.   

        Marshall ignores these facts and argues instead that he was not the focus of the 
joint investigation, claiming that none of the phone numbers used during the November 
26 calls had been previously linked to him, and that his phone number was implicated 
only after his arrest. But this ignores contradictory testimony elicited at the suppression 
hearing. Officer Dolan testified that both Dwayne and Marshall were targets of the joint 
investigation.  He  also  testified  that  before  November  26,  CPD  had  intercepted  calls 
between Dwayne and a then‐unknown individual using the same number linked to the 
November 26 calls. During these earlier calls, Dwayne and the individual discussed the 
latter’s acquisition of a Chrysler and referred to one another as “bro.” We recognize that 
this  term  is  not  always  used  between  family  members.  But  the  men  used  this  term 
repeatedly and noted that “mommy” knew about the Chrysler purchase. So there was 
reason to suspect that the men might be related.   

        Marshall’s  reliance  on  United  States  v.  Ingrao,  897  F.2d  860  (7th  Cir.  1990),  is 
misplaced.  In  Ingrao,  we  reversed  the  denial  of  a  motion  to  suppress  where  law 
enforcement agents had arrested the defendant and searched his car based solely on the 
fact  that  the  defendant  had  been  walking  with  a  black  bag  down  a  gangway  where  a 
suspicious transaction had previously occurred. Id. at 862–64. But unlike Ingrao, the case 
here is not “barren of … specific knowledge” about Marshall beyond his mere presence 
at the scene. Id. at 864. The various intercepted calls and Marshall’s suspicious behavior 
amounted to probable cause.   

       B.      Marshall’s Post‐Arrest Statements Are Admissible 

       Miranda v. Arizona,  384  U.S.  436  (1966)  instructs  that  “a  suspect  interrogated  by 
No. 15‐2161                                                                                Page 5 
 
law enforcement officers while in custody must be notified of his constitutional rights to 
counsel  and  against  self‐incrimination.”  United States v. Hendrix,  509  F.3d  362,  373  (7th 
Cir.  2007).  But  not  all  statements  are  the  product  of  “interrogation,”  which  refers  to 
“express questioning as well as any words or actions on the part of the police (other than 
those  normally  attendant  to  arrest  and  custody)  that  the  police  should  know  are 
reasonably likely to elicit an incriminating response.” United States v. Swanson, 635 F.3d 
995,  1002  (7th  Cir.  2011)  (citation  and  internal  quotation  marks  omitted).  The  critical 
question is “whether a reasonable objective observer would have believed that the law 
enforcement  officer’s  statements  to  the  defendant  were  reasonably  likely  to  elicit  an 
incriminating response.” Hendrix, 509 F.3d at 374 (citing United States v. Abdulla, 294 F.3d 
830,  834  (7th  Cir.  2002)).  Voluntary  admissions,  however,  do  not  fall  within  Miranda’s 
ambit and are generally admissible. Id. 

       Marshall argues that the incriminating statements he made to police immediately 
following his arrest are inadmissible because they were made involuntarily and before 
he received any Miranda warnings. But Officer Dolan testified that Marshall’s statements 
were made “spontaneously,” and Marshall does not claim that the district court erred in 
crediting Officer Dolan’s testimony. Nor did Marshall elicit any testimony or proffer any 
evidence  suggesting  that  his  statements  were  responsive  to  any  question  from  law 
enforcement. Because Marshall has not shown that his statements were the product of an 
interrogation,  they  are  admissible.  And  since  his  arrest  was  supported  by  probable 
cause, his statements are not fruit of the poisonous tree. United States v. Slone, 636 F.3d 
845, 851 (7th Cir. 2011). 

       C.      Officers Had Probable Cause to Search Car 

        Warrantless  searches  are  “per  se  unreasonable  under  the  Fourth  Amendment 
—subject only to a few specially established and well‐delineated exceptions.” Arizona v. 
Gant, 556 U.S. 332, 338 (2009) (citation and internal quotation marks omitted). Under one 
such exception—the automobile exception—the police “do not need a warrant to search 
a  vehicle  when  they  have  probable  cause  to  believe  it  contains  evidence  of  criminal 
activity.” United States v. Edwards, 769 F.3d 509, 514 (7th Cir. 2014). Probable cause exists 
when, based on the totality of the known facts and circumstances, “a reasonably prudent 
person would believe that contraband or evidence of a crime will be found in the place to 
be  searched.”  United  States  v.  Richards,  719  F.3d  746,  754  (7th  Cir.  2013)  (citation  and 
internal  quotation  marks  omitted).  When  probable  cause  exists,  law  enforcement  may 
search “any area of the vehicle in which the evidence might be found.” Gant, 556 U.S. at 
347. 
No. 15‐2161                                                                                Page 6 
 
        Marshall contends that probable cause was absent regarding the officers’ search of 
his car. In support, he notes that his car had not been linked to  any criminal activities 
during the joint investigation, that the phone calls intercepted on November 26 did not 
reference  any  specific  vehicular  make  or  model,  and  that  the  guns  were  not  in  public 
view. But Marshall ignores multiple critical events that transpired after the police arrived 
to the scene—in particular, Marshall’s reaching toward the backseat while in the car, his 
flight from officers, and his inculpatory post‐arrest statements.   

        Marshall  also  overlooks  the  reasonable  inferences  to  be  made  when  comparing 
these actions with the officers’ prior knowledge about Marshall and the content of the 
intercepted calls. See United States v. Charles, 801 F.3d 855, 858 (7th Cir. 2015) (holding that 
officer  had  probable  cause  to  search  car  for  gun  based  on  911  caller’s  statements  and 
officer’s subsequent observations at scene that defendant matched caller’s description). 
So  the  district  court  did  not  err  in  concluding  that  the  officers  had  probable  cause  to 
search the Chrysler before transporting it to the police station, based on the belief that it 
contained  contraband.  And  because  the  automobile  exception  applies,  we  need  not 
address  the  government’s  alternate  argument  that  the  search  was  lawful  based  on 
Marshall’s alleged voluntary consent and the inevitable discovery doctrine. 

                                   III.      CONCLUSION 

       The judgment of the district court is AFFIRMED.